Exhibit 10.16

WARRANT SUPPLEMENT

dated July 18, 2007

REFERENCE is hereby made to the Warrant dated as of October 31, 2006 (as amended
from time to time, the “Warrant”) to purchase 150,339 shares of the Common Stock
of Brooke Credit Corporation, a Kansas corporation (“BCC Kansas”) issued to JZ
Equity Partners PLC (the “Holder”).

WHEREAS, the Company has entered into that certain Amended and Restated
Agreement and Plan of Merger dated as of April 30, 2007 with Oakmont Acquisition
Corporation (“Oakmont”) and Brooke Corporation (the “Merger Agreement”),
pursuant to which, on the date hereof, BCC Kansas merged with and into Oakmont
(the “Merger”); and

WHEREAS, BCC Kansas, the Holder and certain other holders of BCC Kansas warrants
have entered into that certain Limited Consent, Waiver and First Amendment dated
as of July 16, 2007 (the “Limited Consent”); and

WHEREAS, Oakmont, renamed Brooke Credit Corporation pursuant to the Merger (the
“Company”), has assumed the Warrant pursuant to Section 1.6(a) of the Merger
Agreement;

NOW THEREFORE, in consideration of the agreements set forth in the Limited
Consent and this Warrant Supplement (this “Supplement”) and those related to the
original issuance of the Warrant, the Company and the Holder hereby agree as
follows:

1. INCREASE IN NUMBER OF SHARES FOR WHICH WARRANT IS EXERCISABLE. From and after
the date hereof, the aggregate number of shares of Company common stock for
which the Warrant shall be exercisable shall be increased over the number
determined pursuant to Section 1.6(a) of the Merger Agreement by a total of
56,498 shares.

2. EFFECT ON WARRANT. Except as supplemented and amended by this Supplement and
such conforming changes as necessary to reflect the modification herein, all of
the provisions of the Warrant shall remain in full force and effect from and
after the effective date of this Supplement.

This Supplement has been duly authorized and approved by all required corporate
action by the Company and does not violate the certificate of incorporation or
by-laws of the Company.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Supplement to be duly executed
by its authorized signatory as of the day and year first above written.

 

BROOKE CREDIT CORPORATION, a Delaware corporation By:  

/s/ Michael S. Lowry

Name:   Michael S. Lowry Title:   President and Chief Executive Officer